Name: Commission Regulation (EEC) No 2731/88 of 31 August 1988 fixing, for peas, field beans and sweet lupins, the level of estimated production and the abatement to be applied to the aid for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 241 / 116 Official Journal of the European Communities 1 . 9 . 88 / COMMISSION REGULATION (EEC) No 2731/88 of 31 August 1988 fixing, for peas , field beans and sweet lupins, the level of estimated production and the abatement to be applied to the aid for the 1988/89 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1104/88 (2), and in particular Article 3a (3) thereof, Whereas Article 24a of Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 2730/88 (4), specifies the factors which must be in order to implement the system of maximum guaranteed quantities ; whereas, for the 1988/89 marketing year, the estimated production of peas, field beans and sweet lupins and the consequent abatement to be applied to the aid should be fixed on the basis of the available data ; Whereas this Regulation is in accordance with the opinion of the Management Committee for Dried Fodder HAS ADOPTED THIS REGULATION : Article 1 For the 1988/89 marketing year the estimated production of peas, field beans and sweet lupins intended to qualify f6r aid is hereby fixed at 4 200 000 tonnes . Article 2 For the 1988/89 marketing year the abatement 'to be applied to the aid is hereby fixed at  2,66 ECU per 100 kilograms for peas and field beans,  2,83 ECU per 100 kilograms for sweet lupins collected in Spain ,  2,94 ECU per 100 kilograms for sweet lupins collected in the other Member States . The minimum price is consequently reduced by the same amount as the abatement to be applied to. the aid . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 162, 12 . 6 . 1982, p. 28 . (2) OJ No L 110, 29 . 4.' 1988 , p. 16 . 0 OJ No L 342, 19 . 12. 1985, p. 1 . (4) See page 114 of this Official Journal .